EXHIBIT Sun Healthcare Group, Inc. Reports Second Quarter Earnings; Skilled Mix Growth Continues To Drive Results Contact: Investor Inquiries (505) 468-2341 Media Inquiries (505) 468-4582 Irvine, Calif. (Aug. 6, 2008) - Sun Healthcare Group, Inc. (NASDAQ GS: SUNH) today announced results for the second quarter ended June 30, 2008. Consolidated Results Total net revenue for the quarter ended June 30, 2008, was $454.2 million, up 5.6 percent compared to $430.0 million for the same period one year ago. On a normalized basis, income from continuing operations for the quarter ended
